Citation Nr: 1513025	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his social worker


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for depression.  The Veteran timely appealed that claim. 

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has broadened the claim to a generalized psychiatric disorder claim on appeal.

The Veteran and his social worker testified at a Board hearing before the undersigned Veterans Law Judge in November 2010; a transcript of that hearing is associated with the claims file.

This case was initially remanded in October 2011 for further development prior to the Board ultimately denying service connection for a psychiatric disorder in a January 2013 Board decision.  The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  After briefing by the parties, the Court issued a memorandum decision in January 2014 which vacated the January 2013 Board decision and remanded the case back to the Board for further action.   

In September 2014, in compliance with that January 2014 memorandum decision, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's September 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disorder was first identified many years after service and has not been shown to be related to his military service.


CONCLUSION OF LAW

The Veteran does not have a chronic psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A.          §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to him a letter dated in December 2008 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the September 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's service treatment records, military personnel records, all identified and available private and VA treatment records, lay statements, and argument from the Veteran's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in December 2014, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the December 2014 VA examination was in substantial compliance with the Board's September 2014 remand instructions.  The examiner offered an opinion and rationale as to the etiology of the Veteran's psychiatric disability.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  Also, all current VA treatment records, dated from November 2012 to the present, were associated with the claims file.  Accordingly, the Board finds that there is substantial compliance with the Board's September 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. 	 § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that his psychiatric problems originated in service.  In the July 2010 substantive appeal, the Veteran describing feelings of low self-esteem and self-doubt due to his clumsiness in basic training.  The Veteran also maintains that being placed in a secretarial job, despite certain learning disabilities which made it difficult for him to type, write, read and spell, further increased his frustration with his personal shortcoming and compounded his symptoms of depression.  During the November 2010 hearing, the Veteran stated that he began feeling depressed his first day of basic training.  According to the Veteran, he had a difficult time adjusting to certain marching practices and was kneed "[i]n the side of [his] leg" by one of his drill instructors.  The Veteran further claims to have been continually embarrassed and made to feel inadequate by his drill instructor during training.  See November 2010 Hearing Transcript, pp. 7-8. 

Turning to the Veteran's service treatment records, the Board notes that the Veteran was treated for back pain in February 1968, at which time he reported to feel very nervous, upset and to have trouble functioning in his environment.  The Veteran also exhibited signs of "severe nervousness" during what appears to be a September 1968 clinical visit.  The remainder of the service treatment records is clear for any signs of psychiatric problems.  While the Veteran reported a history of nervous trouble in the medical history report associated with his May 1969 separation examination, the clinical evaluation of the Veteran's psychiatric system was shown to be normal, and the Veteran had a psychiatric profile of S1 at the time of this examination.  See Odiorne v. Principi, 3Vet. App. 456, 457 (1992). 

Thus, there was no diagnosis of a psychiatric disorder during the Veteran's military service.  Moreover, the medical evidence of record does not show that the Veteran sought treatment for a psychiatric disorder immediately following his period of service or for many years thereafter.  Therefore, the Board finds that a psychiatric disorder did not manifest in service nor did any psychiatric disorder manifest to a compensable degree within one year of separation from service.
Indeed, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of a psychiatric disorder until several decades after service.  In fact, the first post-service medical evidence of record pertaining to the Veteran's psychiatric condition is a February 2009 VA primary care intake evaluation reflecting an assessment of bipolar disorder.  This treatment report is dated nearly forty years after the Veteran's separation from service.  However, the Board notes that in a July 2010 letter, the Veteran's private psychiatrist, Dr. R.S., indicated that he began treating the Veteran for psychiatric symptoms in 1998. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The post-service medical evidence of record reflects that the Veteran presented at the Tucson VAMC in February 2009 to establish VA care.  During a mental health consultation, he reported that he had been followed by Dr. R.S. for the past ten years, and wished to transfer his psychiatric care from Dr. R.S. to the VA due to financial concerns.  The treatment provider reviewed a letter from Dr. R.S. which described the Veteran's psychiatric symptoms.  According to Dr. R.S., the Veteran had a diagnosis of bipolar depression with psychotic features; a history of manic symptoms, obsessions, and fears; as well as a "marked impairment in his social ability, attention and concentration and memory."  The Veteran was subsequently admitted to the Tucson VAMC for a period of two weeks after reporting to hear voices and exhibiting signs of suicidal ideation.  It was noted that he was admitted in a mixed state of mania and depression.  During his admission, the Veteran relayed a ten year history of bipolar disorder, and his diagnosis at the time of his discharge was that of bipolar disorder I.  See VA Inpatient treatment records dating from February 14 - 27, 2009.

A March 2009 Mental Health Intensive Case Management Program (MHICM) treatment note indicated that the Veteran had a continuing diagnosis of bipolar disorder, as well as a diagnosis of depression.  Soon thereafter, the Veteran began participating at the VA Adult Day Health Care (ADHC) program, and during a March 2009 treatment visit, he provided his personal history and described having a "troubled" relationship with his father while growing up.  According to the Veteran, his father drank excessively, and was physically abusive with him during his teen years.  Based on his discussion with the Veteran, the VA clinician assessed him with bipolar disorder with symptoms of depression and anxiety which interfere with his ability to organize and perform daily tasks and interact with others.  A May 2009 Mental Health Group Counseling note reflected a diagnosis of psychosis, bipolar disorder and depression. 

In a December 2009 letter, the Veteran's parents described the changes in the Veteran's personality and mood after his enlistment.  In their letter, they discussed how after receiving orders from the Army Draft, the Veteran reported to feel scared and worried that he would get killed in Vietnam, and began to isolate himself from others.  They also described how the Veteran started to have 'ups and downs' in which he stopped sleeping at times, and his mood swings and depression inevitably resulted in the break-up of his relationship with his then girlfriend.  They further indicated that after his enlistment in the Air Force, the Veteran wrote them letters stating that he was 'very lonely and depressed' and wished to come home.  According to the Veteran's parents, the Veteran's initial assignment as an administrative specialist was not the right field for him given the difficulties he experienced reading, writing and spelling.  The Veteran's parents further stated that the Veteran reported to feel useless and as though he had 'nothing to live for' because he felt he could not perform the job he was given. 

In a hand-written statement, also dated in December 2009, the Veteran's brother, G.C., indicated that the Veteran seemed different emotionally after he returned home from service.  According to G.C., the Veteran has never been the same person he was prior to his enlistment. 

In his July 2010 substantive appeal, the Veteran stated that he started to feel depressed when he was first drafted into the Army, and his depression worsened after he was sent overseas to Greece and assigned to work at another administrative job.  According to the Veteran, his current psychiatric disorder is related to his in-service experiences. 

In a July 2010 letter, Dr. R.S. noted that he treated the Veteran from 1998 to 2006, and provided a description of the Veteran's reported experiences while serving in the military.  According to Dr. R.S., the Veteran was ridiculed during basic training for not marching correctly, and was placed in a secretarial type position despite having a learning disorder.  A combination of these in-service events led the Veteran to feel depressed and inadequate as a person.  Dr. R.S. further described the Veteran's reaction upon receiving news from his then-fiancé that their relationship was over, noting that the Veteran soon became very depressed, and "started to think of ways to kill himself."  According to Dr. R.S., the Veteran struggled with these demons throughout his tour of duty, but was "too afraid to seek help for fear of disappointing his country, family and friends."  Based on his understanding of the Veteran's reported history, Dr. R.S. determined that the Veteran's years in the military are a principle cause of his psychiatric illness.

The Veteran was afforded a VA examination at the VAMC in Sacramento, California, in October 2012.  During the evaluation, the Veteran described his military history, and reported that his psychiatric problems originated in service during basic training "when he was hit in the back and hip by his drill instructor."  The Veteran explained that he started to feel depressed after being placed in the wrong career field and his psychiatric condition continued to worsen after he received a letter from his then-fiancé informing him that their relationship was over.  The Veteran also added that being away from his parents further increased his depression.  With respect to his post-service employment, the Veteran stated that he worked for the Street Department for six years, and subsequently found another job doing the same type of work with the civil service for the following thirty years, retiring in 2008.  According to the Veteran, he had recently begun working part-time as a parking attendant at an airport, but had to stop in 2011 when he was hit by a car while walking.  Based on the Veteran's recollection, he was hospitalized for 105 days as a result of his injuries, and has reportedly had problems with his back, pelvis, ribs, rotator cuffs and teeth ever since. 

When providing his medical history, the Veteran stated that he had his first nervous breakdown, and consequent mental health intervention, in 1998.  The Veteran attributed this reaction to the fact that his boss was trying to fire him, and his wife, who was also present during the examination, attested to the fact that the Veteran was in a depressive state at that time.  The Veteran also recalled being hospitalized at a psychiatric hospital for two months in 2000 after one of his daughters from his first marriage was killed in a car accident.  According to the Veteran's wife, the Veteran's mood has been up and down for most of his life, but his condition had stabilized in recent years.  Upon evaluating the Veteran's mental status, the examiner noted that the Veteran exhibited a depressed mood, flattened affect, and disturbances of motivation and mood.

Pursuant to the Board's September 2014 remand, the Veteran underwent VA psychiatric examination in December 2014.  During the examination, the examiner reviewed the Veteran's medical history, including his service treatment records, pertinent post-service treatment records, the October 2012 VA examination report, and any lay statements submitted by the Veteran and his family members.  The examiner determined that the Veteran's psychiatric symptoms did not meet the diagnostic criteria for posttraumatic stress disorder (PTSD) under the DSM-V criteria.  However, the Veteran was diagnosed with unspecified bipolar and related disorder.  The Veteran's level of occupational and social impairment with regard to his mental diagnosis was best summarized as having occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported having been married to his current wife for 40 years.  He also reported having three close friends with whom he had regular contact.  He was also able to find friends through his church since moving to California in 2012.  He related that he attended church weekly, read, and watched football.  He also reported that he walked a mile and a half per day and lost 40 pounds in the last nine months.  Regarding military service, the Veteran reported that his depression began "because [he] was in the field [he] knew [he] could not do."  He stated that he got out of the military because he did not think he was able to do a good job.  The examiner noted that the Veteran's mental health records show a diagnosis of bipolar disorder since 1998.  The examiner further noted that one of the Veteran's recent psychiatric notes, dated in September 2014, indicated that the Veteran had a "history of bipolar disorder with psychotic symptoms and had been clinically stable with current medications.  The [Veteran] voiced his satisfaction with current medications and requested to keep the medication the same."  Symptoms that actively applied to the Veteran's diagnosis of bipolar disorder were depressed mood, anxiety, and chronic sleep impairment.  The Veteran was cooperative and did not exhibit any unusual behaviors during the evaluation.  He was deemed capable of managing his financial affairs.  

Following review of the claims file and examination of the Veteran, the December 2014 examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that even though the Veteran's service treatment records showed "symptoms of being very nervous, upset, very irritable, having trouble functioning in his environment, getting mad easily, and having severe nervousness," these conditions were linked to "situational reaction" in February 1968 and were consistent with the Veteran's report of not being happy in his job in the Air Force.  The examiner pointed out that there were no psychiatric problems noted for a long span of time until 1998.  Furthermore, July 1984 and December 1987 Reports of Medical History did not support any mental health issues or problems.  The examiner acknowledged review of supportive letters from the Veteran's parents, brother, the November 2010 testimony of his social worker, and earlier July 2010 letter by his psychiatrist.  The examiner found that the statements made by the Veteran's psychiatrist were based on speculation and not objective evidence.  The examiner reasoned that even though the Veteran showed some difficulty in service based on objective evidence, his problems were situational and were resolved after his discharge from active duty military and he did not show any psychiatric problems until much later in 1998 when his symptoms of bipolar disorder were manifested.  Therefore, the examiner opined that it was less likely that his current diagnosis of unspecified bipolar and related disorder were related to the problems that he showed while in service in 1968.

VA treatment records obtained on remand also show that in September 2014 (as mentioned above), the Veteran presented for follow-up treatment of his bipolar disorder and medication management.  He reported that he had been doing well and was satisfied with the current combination of medications he was taking.  He stated that he had not been depressed and had not experienced auditory hallucination.  The Veteran further reported that there had been little change in his life and that he was content.  Upon mental status examination, he was alert and related well.  Speech was coherent and relevant.  Affective response was appropriate.  Mood was described fine.  He denied current suicidal ideation.  He again presented his satisfaction with current medications and requested to keep the medications the same.  His thinking was goal directed.  He had no bizarre thought content.  He was not hearing voices any longer.  Orientation and memory were intact.  Judgment was fair.  Insight was present.  He was assigned a GAF score of 50.

In a February 2015 handwritten statement by the Veteran, he described what in-service events he believed caused his current psychiatric condition.  Specifically, the Veteran stated that he became depressed due to difficulties selecting and maintaining a career field while in the Air Force.

In this case, the Veteran clearly has a current diagnosis of bipolar disorder, and his service treatment records reflect a few in-service complaints, as well as signs, of nervous trouble.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the July 2010 opinion to be insufficient to grant the Veteran's claim.  Although Dr. R.S. relates the Veteran's current psychiatric disorder to service, this opinion is entitled to little probative weight, as Dr. R.S. based his opinion on an incomplete review of the record.  Indeed, Dr. R.S. did not have an opportunity to review the Veteran's claims file in its entirety, and therefore did not address certain post-service occupational and personal stressors which may have contributed to the Veteran's current condition.  Throughout his appeal, the Veteran has stated that he began seeking psychiatric treatment in 1998, and at the October 2012 VA examination, the Veteran explained that he had his first nervous break-down in 1998 due to the belief that his boss was trying to fire him.  He also added that he had to be hospitalized in 2000 after the death of one of his daughters.  These post-service factors were neither acknowledged nor discussed in the July 2010 opinion.  Moreover, the July 2010 opinion fails to address the year's long evidentiary gap between the Veteran's military service and his first post-service complaints and diagnosis of a psychiatric disorder.  Therefore, this opinion is of little probative value because it was not predicated on a complete factual history and thorough review of the claims file.  See Nieves-Rodriguez v. Peake.  (It is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)

The Board concludes that the December 2014 VA opinion is adequate and the most probative upon which to base a determination.  This VA examination report included a mental evaluation of the Veteran and a review of the Veteran's claims file.  In addition, the December 2014 VA examiner based his opinion on an accurate background and the relevant historical facts.  Also, the examiner offered a thorough rationale for the opinion reached that is supported by the evidence of record.  Specifically, the examiner reasoned that even though the Veteran's service treatment records showed "symptoms of being very nervous, upset, very irritable, having trouble functioning in his environment, getting mad easily, and having severe nervousness," these conditions were linked to "situational reaction" in February 1968 and were consistent with the Veteran's report of not being happy in his job in the Air Force.  The examiner pointed out that there were no psychiatric problems noted for a long span of time until 1998, approximately 29 years after discharge.  Furthermore, the July 1984 and December 1987 Reports of Medical History did not support any mental health issues or problems.  The examiner acknowledged review of supportive letters from the Veteran's parents, brother, the November 2010 testimony of his social worker, and earlier July 2010 letter by his psychiatrist.  The examiner found that the statements made by the Veteran's psychiatrist were based on speculation and not objective evidence.  The examiner reasoned that even though the Veteran showed some difficulty in service based on objective evidence, his problems were situational and were resolved after his discharge from active duty military and he did not show any psychiatric problems until much later in 1998 when his symptoms of bipolar disorder were manifested.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinion of the December 2014 VA examiner more probative on the question of medical nexus with respect to any relationship between the Veteran's current psychiatric disorder and his active military service.  In so finding, the Board reiterates that the VA examiner's opinion was based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation.

To the extent that the medical evidence reflects a diagnosis of depression, the Board finds that the only competent medical evidence relating the Veteran's depression to service is the July 2010 opinion issued by Dr. R.S.  As previously discussed, the Board does not find this opinion sufficient to grant the claim.  The psychiatric assessment provided by Dr. R.S. was based on his recollection of psychiatric symptoms exhibited by the Veteran between 1998 through 2006, and not on the Veteran's current mental state.  Furthermore, even if the Veteran does have depression, the opinion relating the depression to service was based on the Veteran's reported statements and not on a complete and thorough review of the claims file. 

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

To the extent that the Veteran contends that he has a chronic psychiatric disability that is related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current complaints and symptomatology to his military service. In this regard, there is no indication that the Veteran is competent to comment on medical matters such as etiology.  See 38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, the statements offered by the Veteran in support of this claim are not competent evidence of a nexus between the diagnosed disability and military service.

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's statements, his psychiatric symptoms first manifested in service and have continued to progress since that time. 

Even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, the medical evidence of record discloses 29 years from the time the Veteran separated from service and the first evidence of record referencing treatment for and a diagnosis of a psychiatric disorder.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue twenty-nine after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Furthermore, throughout his appeal, the Veteran has consistently relayed a ten year history of bipolar disorder (see VA treatment records dated in February 2009) and has referenced post-service events which may have played a role in his decision to seek psychiatric treatment in 1998.  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Without evidence of a chronic disease with an onset in service, continuity of pertinent symptomatology since active duty, or competent evidence of an association between the currently diagnosed bipolar disorder and active duty, service connection a chronic psychiatric disorder is not warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder is denied.  See 38 U.S.C.A §5107 (West 2014). 


ORDER

Entitlement to service connection for a psychiatric disorder denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


